SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

683
KA 11-02464
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JORDAN J. ELLISON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered December 7, 2011. The judgment convicted
defendant, upon a jury verdict, of burglary in the third degree and
petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed and the matter is remitted to Monroe County Court
for further proceedings pursuant to CPL 460.50 (5).

     Memorandum: Defendant appeals from a judgment convicting him
following a jury trial of burglary in the third degree (Penal Law §
140.20) and petit larceny (§ 155.25). Contrary to defendant’s
contention concerning the burglary count, the evidence is legally
sufficient to establish that he knowingly entered Macy’s Department
Store (Macy’s) at the Marketplace Mall, after having been banned from
entering the mall for his lifetime, with the intent to commit a crime
(see generally People v Bleakley, 69 NY2d 490, 495). Contrary to
defendant’s further contention, County Court did not abuse its
discretion in permitting the People to question him on cross-
examination with respect to five prior convictions for petit larceny
and one for burglary in the third degree, but refusing to permit the
People to question him with respect to several other petit larceny
convictions (see generally People v Smith, 18 NY3d 588, 593; People v
Hayes, 97 NY2d 203, 207). “[A]n exercise of a trial court’s Sandoval
discretion should not be disturbed merely because the court did not
provide a detailed recitation of its underlying reasoning” (People v
Walker, 83 NY2d 455, 459).

     Defendant also contends that the People failed to meet their
burden of establishing that there was probable cause to arrest him
because the arrest was based upon information received in a call from
Macy’s security personnel that did not satisfy the Aguilar-Spinelli
                                 -2-                           683
                                                         KA 11-02464

test, which requires “ ‘a showing that the informant is reliable and
has a basis of knowledge for the information imparted’ ” (People v
Flowers, 59 AD3d 1141, 1142). We reject that contention. The
Sheriff’s deputies who responded to the radio call from security
personnel at Macy’s were in their office located at the Marketplace
Mall when they were advised that a black male carrying a garbage bag
containing clothing for which he had not paid had exited the store at
the mall entrance. The Sheriff’s deputies immediately proceeded
toward the Macy’s store and encountered defendant, who matched the
description provided by Macy’s security personnel, as well as the
security personnel who had made the call and had followed defendant
out of the store (cf. People v Parris, 83 NY2d 342, 350; People v
Dodt, 61 NY2d 408, 415-416). We therefore conclude that the court
properly determined that there was probable cause to arrest defendant.
Inasmuch as there was no “ ‘police-arranged confrontations between a
defendant and an eyewitness’ ” (People v Dixon, 85 NY2d 218, 222), we
reject defendant’s contention that the court erred in determining that
no Wade hearing was required with respect to the identification of
defendant by security personnel. We have reviewed defendant’s
remaining contention and conclude that it has no merit.




Entered:   June 14, 2013                       Frances E. Cafarell
                                               Clerk of the Court